        Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 1 of 43




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

  MICHELLE DOTSON, BRIDGETTE                       §
  LOTT AND REGINOLD STEPHENS In-                   §
  dividually, RONALD DOTSON, Individu-             §
  ally and Personal Representative of the Estate
  of JANICE DOTSON-STEPHENS, de-
  ceased,
                                      Plaintiffs, §       CAUSE NO.: SA-19-CV-00083-XR


  V.                                               §


  BEXAR COUNTY, SHERIFF JAVIER                     §
  SALAZAR, Individually and Officially as an       §
  agent and/or employee of Bexar County Sher-      §
  iff's Office, BEXAR COUNTY HOSPITAL
  DISTRICT d/b/a UNIVERSITY HEALTH
  SYSTEMS, UNIVERSITY HEALTH SYS-
  TEMS DIRECTOR JESSICA C. YAO [or
  “Acting Director”], Officially as an agent
  and/or employee of UHS,
  BEXAR COUNTY PRETRIAL SER-
  VICES DIRECTOR MIKE LOZITO, Offi-
  cially as an agent and/or employee of Bexar
  County, SAPD OFFICER MICHAEL
  KOHLLEPPEL, Officially as an agent
  and/or employee of San Antonio Police De-
  partment, CITY OF SAN ANTONIO,
                                   Defendants. §


                   PLAINTIFF'S FOURTH AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES MICHELLE DOTSON, BRIDGETTE LOTT, REGINOLD STEPHENS
Individually, and RONALD DOTSON, Individually and as the Representative for the Estate of
JANICE DOTSON-STEPHENS (Plaintiff-Decedent), hereinafter called "Plaintiffs," complaining
of and about BEXAR COUNTY, SHERIFF JAVIER SALAZAR, BEXAR COUNTY HOSPITAL

                                               1
               Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 2 of 43




DISTRICT d/b/a UNIVERSITY HEALTH SYSTEMS [hereinafter "UHS"], UHS DIRECTOR
JESSICA YAO [or “Acting Director”], PRETRIAL SERVICES DIRECTOR MIKE LOZITO, the
CITY OF SAN ANTONIO, and SAPD OFFICER MICHAEL KOHLLEPPEL, hereinafter called
"Defendants," and for cause of action shows unto the Court the following:
                                        PARTIES AND SERVICE
          1.       Plaintiff RONALD DOTSON, surviving son of Plaintiff-Decedent, is an individual
and is a resident of Guadalupe County, Texas and brings this suit on behalf of himself and as the
personal representative of the Estate of JANICE DOTSON-STEPHENS, his deceased mother, also
a resident of Bexar County, Texas.
          2.       Plaintiff MICHELLE DOTSON, surviving daughter of Plaintiff-Decedent, is an in-
dividual and a resident of the State of Texas.

          3.       Plaintiff BRIDGETTE LOTT, surviving daughter of Plaintiff-Decedent, is an indi-
vidual and is a resident of the State of Texas.
          4.       Plaintiff REGINOLD STEPHENS, surviving husband of Plaintiff-Decedent, is an
individual and is a resident of the State of Texas.
          5.       As used herein, "Plaintiff(s)" shall include not only named Plaintiffs, but also per-
sons whose claims are being represented by a Plaintiff(s).
          6.       Defendant BEXAR COUNTY is a municipal corporation organized under the laws

of the State of Texas. Bexar County Sheriff's Department is a division of Bexar County and oper-
ates the Bexar County Jail. The County funds and operates the jail, employs and compensates the
jail staff, and is charged with ensuring that, at all times, the jail remains in compliance with federal
and state law. The County is a recipient of federal funds. "A municipality is liable under this chap-
ter for damages arising from its governmental functions, which are those functions that are en-
joined on a municipality by law and are given it by the state as part of the state's sovereignty, to
be exercised by the municipality in the interest of the general public."1 Bexar County may be


1
    Tex. Civ. Prac. & Rem. § 101.0215

                                                     2
             Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 3 of 43




served with process by serving Nelson Wolff as County Judge of Bexar County, at 101 W. Nueva,
10th floor, San Antonio, Texas, 78205. Service of said Defendant as described above can be ef-
fected by personal delivery.
        7.       Defendant Sheriff JAVIER SALAZAR is named officially and individually and
may be served with process at 200 N Comal, San Antonio, Texas, 78207. At all times relevant to
this cause, he was operating in the course and scope of his agency and/or employment relationship
with the Bexar County Sheriff’s Office. Under Tex. Local Gov't Code § 351.041 and Tex. Code
Crim. Proc. Art. 16.21, the Sheriff is responsible for those incarcerated at his jail and is "the keeper
of the county jail," "shall safely keep all prisoners committed to the jail," and "shall continue to
exercise supervision and control over the jail." It is Sheriff Salazar's responsibility to hold detain-
ees in a manner consistent with his oath to uphold both the Texas and United States Constitutions.2

The Sheriff of a county serves as the jail administrator any time there is not a person available who
satisfies the examination requirements set forth in Tex. Gov't Code § 511.00905 and "if there is a
vacancy … the sheriff shall serve as administrator of the jail until a new administrator is appointed
and assumes the position."3
        8.       Defendant BEXAR COUNTY HOSPITAL DISTRICT D/B/A UNIVERSITY
HEALTH SYSTEM may be served with process by serving Dr. Dianna M. Burns-Banks (secretary
of the board) at 1954 E. Houston, San Antonio, Texas, 78202. Service of said Defendant as de-

scribed above can be effected by personal delivery. The Texas Supreme Court has held that county
hospital districts are political subdivisions of the State authorized by the Texas Legislature to "pro-
vide for the establishment of a hospital or hospital system to furnish medical aid and hospital care
to indigent and needy persons residing in the district."4 The Adult Detention Center website lists




2
  ODonnell v. Harris County, 892 F.3d 147 (5th Cir. 2018).
3
  Tex. Local Gov't Code § 351.034(d).
4
  Rodriguez v. Bexar Cnty., Civil Action No. SA-18-CV-248-XR, 2018 U.S. Dist. LEXIS 157585 (W.D.
Tex. 2018) discussing Klein v. Hernandez, 315 S.W.3d 1, 7 (Tex. 2010) (quoting Tex. Health & Safety
Code § 281.002(a)).

                                                   3
             Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 4 of 43




clinic, in-patient care, and primary care services as being provided by University Health Systems.5
Additionally, under this Court’s holding in Rodriguez v. Bexar Cnty., the Court separated entities
for purposes of determining liability. This Court stated that "Bexar County and Bexar County
Hospital District d/b/a University Health System ("UHS") are distinct legal entities. Therefore, it
must ultimately be determined which entity employed each individual Defendant."6
        9.       Defendant BEXAR COUNTY HOSPITAL DISTRICT D/B/A UNIVERSITY
HEALTH SYSTEM DIRECTOR JESSICA C. YAO [or “Acting Director” during the time period
from July 17, 2018 through December 14, 2018], is named officially and may be served with pro-
cess at 7330 San Pedro Ave., #540, San Antonio, TX, 78216-6250. Service of said Defendant as
described above may be effected by personal delivery. At all times relevant to this cause, she was
the policymaker operating within the course and scope of her agency and/or employment relation-

ship with Bexar County Hospital District d/b/a University Health System (a separate legal entity
from Bexar County.)
        10.      Defendant Pretrial Services Director MIKE LOZITO is named officially and may
be served with process by serving Leticia Moreno – Pretrial Manager at 207 N. Comal #200 San
Antonio, Texas, 78207. "A municipal policymaker is someone who has the responsibility for mak-
ing law or setting policy in any given area of a local government's business."7 Thus, municipal
liability attaches where "the decisionmaker possesses final authority to establish municipal policy

with respect to the action ordered."8 "Whether an official possesses final policymaking authority
for purposes of municipal liability is a question of state and local law."9 At all times relevant to
this cause, Defendant Mike Lozito was the policymaker operating within the course and scope of


5
  "Primary Care Services Provided By: University Health Systems, Correctional Health Care Services."
https://www.bexar.org/737/Medical-Services.
6
  Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 (W.D. Tex. September 17, 2018).
7
  Ramirez v. Escajeda, 298 F. Supp. 3d 933, 942 (W.D. Tex. 2018) citing Valle v. City of Houston, 613 F.3d
536, 542 (5th Cir. 2010) (internal quotation marks omitted) (quoting City of St. Louis v. Praprotnik, 485
U.S. 112, 125, 108 S. Ct. 915, 99 L. Ed. 2d 107 (1988)).
8
  Id. (internal quotation marks omitted) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 481, 106 S.
Ct. 1292, 89 L. Ed. 2d 452 (1986)).
9
  Id.

                                                    4
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 5 of 43




his agency and/or employment relationship with Bexar County Pretrial Services (a servient entity
of Bexar County).10
        11.     Defendant San Antonio Police Department Officer MICHAEL KOHLLEPPEL,
Badge #1637, is named officially and may be served with process at 315 South Santa Rosa, San
Antonio, Texas, 78207. Service of said Defendant as described above may be effected by personal
delivery. At all times relevant to this cause, he was operating in the course and scope of his agency
and/or employment relationship with the San Antonio Police Department/City of San Antonio.
        12.     Defendant CITY OF SAN ANTONIO may be served with process by serving Leti-
cia Vacek, City Clerk, at 114 W. Commerce, San Antonio, Texas, 78205. The Fifth Circuit has
consistently held that municipal entities and local governing bodies do not enjoy immunity from
suit, either absolute or qualified, under a civil action for deprivation of rights.11

        13.     In anticipation of the potential argument by some of the Defendants listed above
that they either are not the cause of Plaintiff-Decedent JANICE DOTSON-STEPHENS’ injuries
or they are not the “policymaker” responsible for the creation or implementation of procedures
and law relative to this case, Plaintiffs request the court to look to not only Fifth Circuit decisions,
but Supreme Court decisions as well. The Booth court discusses in some detail that plaintiffs need
not establish proximate causation of their injuries, but rather, only “need only allege an in-
jury that can be fairly traced to the actions of a particular defendant.”12 Regarding whether a

particular Defendant is a policymaker for the purposes of establishing liability, Plaintiffs urge the
court to look to Texas statutory law and judicial opinions for holding municipalities liable.
        14.     In addition to Plaintiffs’ claims against named and unnamed Defendant Offic-
ers/Officials, Plaintiffs are suing BEXAR COUNTY and the CITY OF SAN ANTONIO. A city

10
   See https://www.bexar.org/2065/Judicial-Services (last visited April 24, 2019).
11
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leatherman v. Tarrant County
Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517, 113 S. Ct. 1160
(1993).
12
   Booth v. Galveston Cnty., No. 3:18-CV-00104, 2018 U.S. Dist. LEXIS 218967, at *20 (S.D. Tex. 2018)
discussing Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed. 2d 635 (2016), League of United Latin
Am. Citizens, Dist. 19 v. City of Boerne, 659 F.3d 421, 431 (5th Cir. 2011), and Bennett v. Spear, 520 U.S.
154, 168-69, 117 S. Ct. 1154, 137 L. Ed. 2d 281 (1997) (emphasis added).

                                                    5
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 6 of 43




or county is liable for the actions of its employees because the constitutional violations were
caused by Bexar County’s and the City of San Antonio’s failure to follow clearly defined
Texas laws and city policies.13
        15.     Defendants are not entitled to qualified immunity because, at the time of the multi-
ple violations listed above, a reasonable Officer/Official with the same information could not have
believed that Defendants’ actions were lawful. Law enforcement officers and government offi-
cials are presumed to know the clearly established constitutional rights of individuals they
encounter.14 Defendants are liable as supervisors of individually named and unnamed employees,
officers, supervisors, and contractors because Defendants’ own conduct denied Plaintiff-Decedent
JANICE DOTSON-STEPHENS of her constitutional rights.15
                                  JURISDICTION AND VENUE

        16.     This Court has jurisdiction over the claims raised in this Complaint under 42 U.S.C.
§ 1983, 28 U.S.C. § 1331 and 1343, and the Eighth and Fourteenth Amendments to the United
States Constitution.
        17.     Venue is appropriate in the Western District of Texas under 28 U.S.C. § 1391 as
Defendants reside, and the acts complained of arose in the Western District of Texas.
        18.     The subject matter in controversy is within the jurisdictional limits of this court.
                                    FACTUAL ALLEGATIONS

        19.     At the time of her death, Plaintiff-Decedent JANICE DOTSON-STEPHENS was a
pretrial detainee for constitutional purposes.
        20.     Plaintiff-Decedent JANICE DOTSON-STEPHENS suffered for decades from
known mental illness, specifically schizoaffective disorder, as well as hypertension. She had been
involuntarily committed at the San Antonio State Hospital numerous times in her past when she
experienced crisis episodes. During her crisis episodes, she would be unable to think clearly and


13
   Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002) (emphasis added).
14
   Davis v. City of N. Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005) (emphasis added).
15
   Id.

                                                    6
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 7 of 43




would experience hallucinations, disorientation, and confusion. The doctors at the State Hospital
would stabilize her through medication and according to her family, she would be able to function
normally within two to three months under medication. Her mental illness prevented her from
performing major life activities, such as working and caring for herself. Due to her mental illness,
she was unable to work and received Social Security disability benefits.
       21.     From as early as July 1996 through July 2018, Plaintiff-Decedent JANICE DOT-
SON-STEPHENS had an extensive police record with the San Antonio Police Department prior
to the arrest at issue, including at least three explicitly identified "mental health disturbance"
situations, two of those requiring “emergency mental health detentions,” one on March 18, 2014
and the other on September 1, 2017 [Plaintiffs’ Complaint Exhibit 1]. Her documented mental
health history spanning decades was readily ascertainable to all Defendants at arrest and through-

out her time incarcerated at Bexar County Jail from July 17, 2018 until December 14, 2018.
       22.     On or about July 17, 2018, Defendant San Antonio Police Department Officer MI-
CHAEL KOHLLEPPEL was a licensed Texas Peace Officer employed by the San Antonio Police
Department. Additional SAPD officers, Sergeant Ramirez and Officer Lowery, were present at the
scene, interacted with Plaintiff-Decedent JANICE DOTSON-STEPHENS, and observed her men-
tal health crisis that was exhibited by her incoherent and erratic behavior.
       23.     On or about July 17, 2018, Plaintiff-Decedent JANICE DOTSON-STEPHENS' es-

tranged husband, Reginold Stephens, resided at the property, Mount Zion Sheltering Arms (an
affordable housing complex for the elderly and disabled), where she was arrested.
       24.     On or about July 17, 2018, per the police report, Plaintiff-Decedent JANICE DOT-
SON-STEPHENS refused to give arresting Defendant Officer MICHAEL KOHLLEPPEL her
name and "then got mad and stated 'If your (sic) going to take me to jail, then take me. Im (sic) not
leaving the location because I live here."
       25.     On or about July 17, 2018, Defendant Officer MICHAEL KOHLLEPPEL advised
Plaintiff-Decedent JANICE DOTSON-STEPHENS to leave and that she was going to be issued a
trespass warning, but instead, arrested her upon her own insistence.

                                                 7
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 8 of 43




          26.     On or about July 17, 2018, Defendant Officer MICHAEL KOHLLEPPEL placed
Plaintiff-Decedent JANICE DOTSON-STEPHENS in handcuffs, Officer Lowery #1556 searched
her, and then Defendant Officer MICHAEL KOHLLEPPEL transported her to jail to be booked
for criminal trespassing, a class B misdemeanor rather than process her for Warrantless Emer-
gency Detention.
          27.     On or about July 17, 2018, Plaintiff-Decedent JANICE DOTSON-STEPHENS,
while exhibiting behavior consistent with mental illness, was arrested, processed, and jailed for an
allegation of criminal trespass onto private property, a Class B misdemeanor, punishable under
Texas law by a fine not to exceed $2,000, a maximum of six (6) months in jail, or both such fine
and confinement.16
          28.     On or about July 17, 2018, Plaintiff-Decedent JANICE DOTSON-STEPHENS was

processed and jailed at the Bexar County Jail, operated by Defendant Sheriff JAVIER SALAZAR
and an "unknown" jail administrator. The “Arrest & Booking Sheet” and police report indicated
she was “homeless” which was incorrect and Defendants failed to ascertain.
          29.     On or about July 17, 2018, and at all times relevant through December 14, 2018,
the mother of four (4) and grandmother of ten (10) spent 150 days, more than five (5) months,
without seeing the inside of a Bexar County courtroom or appearing before a Bexar County judge
for an allegation of a Class B misdemeanor.

          30.     According to Bexar County Pretrial Services' website, the role of pretrial intake
staff is to: interview defendants to determine risk, investigate bond applications, make recommen-
dations of conditions to the Judge or Magistrate regarding release on Personal Recognizance Bond
(PR Bond), determine eligibility for IDAAS - Indigent Defense Attorney Appointment System,
assign a Court Appointed Attorney, and provide information to the public regarding the status of
defendants who were interviewed for PR Bond.17


16
     Tex. Penal Code § 12.22
17
     http://home.bexar.org/pretrial/INTAKE.html


                                                  8
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 9 of 43




        31.    On or about July 17, 2018, and at all times relevant though December 14, 2018,
Defendants at the Bexar County Jail were required to offer Plaintiff-Decedent JANICE DOTSON-
STEPHENS the opportunity to bond out. Bond was set at $300.00; however, she was not offered
the opportunity for a personal recognizance bond.
        32.    On or about July 17, 2018, and at all times relevant through December 14, 2018,
Plaintiff-Decedent JANICE DOTSON-STEPHENS remained in jail waiting on either Bexar
County case #582687 to be adjudicated or to pay the $300 bond for her release from Bexar County
Jail.
        33.    From July 17, 2018 to August 8, 2018, for eighteen (18) days, Plaintiff-Decedent
JANICE DOTSON-STEPHENS was not appointed an attorney by the court, even though she im-
mediately elected to have a court appointed attorney as evidenced by the “Magistrate Warning” on

the day of her arrest, July 17, 2018 [Plaintiffs’ Complaint Exhibit 3].
        34.    On August 8, 2018, eighteen (18) days after her arrest and incarceration, Plaintiff-
Decedent JANICE DOTSON-STEPHENS was appointed an attorney.
        35.    From August 8, 2018 to December 14, 2018, it is unknown whether Plaintiff-De-
cedent JANICE DOTSON-STEPHENS ever met with her court appointed attorney.
        36.    According to county clerk and district clerk court records, case #582687, from July
17, 2018 to August 4, 2018, Plaintiff-Decedent JANICE DOTSON-STEPHENS refused inter-

views on six (6) different occasions (July 18, 27, 28, 29, 30, and August 4, 2018) and refused to
go to court … additional indicators of her mental illness and decline in mental health.
        37.    On August 17, 2018, Plaintiff-Decedent JANICE DOTSON-STEPHENS refused
to go to jail court, another indication of her deteriorating mental capacity and mental illness.
        38.    From July 17, 2018 to December 14, 2018, Plaintiff-Decedent JANICE DOTSON-
STEPHENS was not afforded the opportunity or benefit she was entitled to from the Bexar County
Public Defender's Office (BCPDO) Mental Health Defender Program to assist her as a defendant
with mental illness.



                                                  9
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 10 of 43




       39.     On or about July 17, 2018, Bexar County Jail "unknown" employee(s) was a screen-
ing officer(s) responsible for screening Plaintiff-Decedent JANICE DOTSON-STEPHENS.
       40.     On or about July 17, 2018, and at all times relevant through December 14, 2018 all
named Defendants were aware of Plaintiff-Decedent JANICE DOTSON-STEPHENS’ mental
health condition and failed to appropriately respond to her mental health needs.
        41.    On August 20, 2018, thirty-four (34) days after her arrest, a “UHS” psychiatrist
wrote to the court that Plaintiff-Decedent JANICE DOTSON-STEPHENS “may be unable to assist
her attorney in the preparation of her defense due to mental illness and may require a competency
evaluation” [Plaintiffs’ Complaint Exhibit 4].
       42.     It was not until August 27, 2018 that the court ordered a psychological evaluation
for competency through “UHS,” forty (40) days after Plaintiff-Decedent JANICE DOTSON-STE-

PHENS was arrested [Plaintiffs’ Complaint Exhibit 5].
       43.     On or about July 17, 2018, and at all times relevant through December 14, 2018, it
is unknown whether more than a cursory psychological evaluation was performed. If a complete
mental health evaluation was performed, it was either misplaced or mishandled and is not a part
of Plaintiff-Decedent JANICE DOTSON-STEPHENS’ jail or medical records.
       44.     On September 5, 2018, the court ordered the offense report be forwarded to Uni-
versity Health Systems, the infirmary at the Bexar County Jail.

       45.     On January 1, 2017, Defendant Sheriff JAVIER SALAZAR was sworn into office.
Prior to being elected Sheriff, Defendant Sheriff JAVIER SALAZAR served with the San Antonio
Police Department for twenty-three (23) years, most recently as their public information officer.
       46.     On July 24, 2017, seven (7) months after assuming his role as sheriff and almost
eighteen (18) months before Plaintiff-Decedent JANICE DOTSON-STEPHENS died, De-
fendant Sheriff JAVIER SALAZAR received written notice from the Texas Commission on Jail
Standards outlining the requirements sheriffs must follow to comply with the newly enacted S.B.
1849 ("The Sandra Bland Act"). S.B. 1849 amended Tex. Code Crim. Proc. Art. 16.22 and required
compliance by specific dates in 2018, well before the arrest and death of Plaintiff-Decedent

                                                 10
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 11 of 43




JANICE DOTSON-STEPHENS [Plaintiffs' Compliant Exhibit 2].
          47.     The 85th Legislature, amended Acts 2017, chapter 748 and chapter 950 (S.B. 1849)
relative to the Tex. Code Crim. Proc. Art. 17.032 - "Release on personal bond of certain defendants
with mental illness or intellectual disability." These changes directly illustrate the pretrial recom-
mendations and magistration process of mentally ill defendants.
          48.     The Texas Commission on Jail Standards, through the Tex. Admin. Code, dictates
the health services required for all Texas jails. Section 273.5 outlines the responsibilities and re-
quirements of each sheriff/operator in coordination with mental health officials for developing and
implementing a mental disabilities/suicide prevention plan, including: training, identification, re-
viewing, screening, communication, housing, supervision, intervention and emergency treatment,
and checking the mental health history and background of all inmates admitted.18

          49.     By law, Defendants were required to "give prisoners the ability to access a mental
health professional at the jail through a telemental health service 24 hours a day" and "give pris-
oners the ability to access a health professional at the jail or through a telehealth service 24 hours-
a-day or, if a health professional is unavailable at the jail or through a telehealth service, provide
for a prisoner to be transported to access a health professional."19
          50.     On or about April 5, 2018, Assistant Bexar County Jail administrator Laura Balditt
abruptly tendered her retirement from the Sheriff's Office, hours after Defendant Sheriff JAVIER

SALAZAR held a press conference discussing a thwarted jail escape attempt.
          51.     On or about April 6, 2018, Ruben Vela was promoted to Deputy Chief and interim
Assistant Jail Administrator at the Bexar County Adult Detention Center Facility.
          52.     On or about September 28, 2018, Assistant Chief Deputy and Jail Administrator
Bobby Hogeland resigned abruptly following reports indicating possible inappropriate expendi-
tures. Bexar County Judge Nelson Wolff was quoted as saying, "[h]e was a nice guy but he didn't
have any administrative experience … [Hogeland] came straight from the U.S. Marshal's

18
     37 Tex. Admin. Code § 273.5
19
     Tex. Gov't Code § 511.009(a)(23)(A-B)

                                                  11
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 12 of 43




Service"20 [Plaintiffs’ Complaint Exhibit 6].
          53.     From September 28, 2018 to December 21, 2018, Ruben Vela acted as interim jail
administrator and the position for a permanent jail administrator, all the while the position for
permanent jail administrator remained vacant and the job had not been posted as an open position
by Defendant Sheriff JAVIER SALAZAR. Coincidentally, it was not until December 21, 2018
that the county posted the position which was the same date this action was filed [Plaintiffs’ Com-
plaint Exhibit 7].
          54.     On or about January 26, 2019, Defendant Sheriff JAVIER SALAZAR suspended
Deputy Chief Ruben Vela and appointed Captain Avery Walker to assume responsibility over the
jail after an inmate was released without a required electronic monitor.
          55.     As of February 22, 2019, the Bexar County Jail was listed on the Texas Commis-

sion on Jail Standards website as having been found in noncompliance with Texas Minimum Jail
Standards as codified in the Texas Administrative Code, Title 37, Part 9 [Plaintiffs' Complaint
Exhibit 8]. Counties are listed upon verification that the county has received the official notice of
noncompliance, and counties are removed immediately upon attaining compliance. (As of the date
of this amended Complaint, Bexar County Jail was still listed in noncompliance.21)
          56.     From January 19, 2018 through February 22, 2019, Bexar County Jail had five (5)
deaths, one (1) suicide, and four (4) escapes in a twelve (12) month inspection period [Plaintiffs'

Complaint Exhibit 9].
          57.     From January 19, 2018 through February 22, 2019, Bexar County Jail failed to meet
the statutory standards required by the Texas Commission on Jail Standards, including multiple
violations of 37 Tex. Admin. Code § 267, 271, 273, 275, and 285 [Plaintiffs' Complaint Exhibit
9].
          58. Bexar County Judge Nelson Wolff commented on the events that lead to JANICE
DOTSON-STEPHENS death, “A lot of incompetence. A lot of breakdown. She never should

20
     https://www.mysanantonio.com/news/local/article/BCSO-chief-deputy-resigns-abruptly-13265944.php
21
     https://www.tcjs.state.tx.us/index.php?linkID=340

                                                  12
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 13 of 43




have been there” [Plaintiffs’ Complaint Exhibit 10].
         59.    On or about July 17, 2018, and at all times relevant through December 14, 2018,
Defendant MIKE LOZITO, Director of Bexar County Pretrial Services, was responsible for creat-
ing and following the policies required by his division for interviewing defendants to determine
risk, making recommendations to the judge or magistrate regarding release on PR bonds, deter-
mining eligibility and assigning court appointed attorneys through the IDAAS (Indigent Defense
Attorney Appointment System), and providing information to the judicial system for release deci-
sions and structured supervision of defendants on pretrial status.
         60.    Defendant BEXAR COUNTY HOSPITAL DISTRICT D/B/A UNIVERSITY
HEALTH SYSTEMS ["UHS"] is responsible for the medical treatment of all inmates at the Bexar
County Jail and provided medical and mental health care to Plaintiff-Decedent JANICE DOT-

SON-STEPHENS while she was incarcerated.22
         61.    From July 17, 2018 to December 14, 2018, for 150 days, Plaintiff-Decedent
JANICE DOTSON-STEPHENS was housed in the “Infirmary/OB + Annex - JA-BX CNTY AN-
NEX GP (J208)” as a “medical non-process” inmate under the care of Defendants BEXAR
COUNTY HOSPITAL DISTRICT D/B/A UNIVERSITY HEALTH SYSTEMS ["UHS"] and
UHS Director JESSICA C. YAO. The referral reasons in her chart stated, “patient has a hx of
HTN” (hypertension) and “hx of schizophrenia.”23 She was described as “severely impaired” and

her condition charted as “chronic mental illness.”24 Her intake record also reflects and acknowl-
edges her prior hospitalizations related to mental illness in “2007, 2010” at the “NIX, NTSH-VSH”
facilities.25
         62.    From July 17, 2018 to December 14, 2018, for 150 days, Defendant UHS’ doctors,
nurses, and counselors documented Plaintiff-Decedent JANICE DOTSON-STEPHENS’ history


22
   "Primary Care Services Provided By: University Health Systems, Correctional Health Care Services."
https://www.bexar.org/737/Medical-Services
23
   Source: medical records received by Plaintiffs’ counsel on April 23, 2019.
24
   Id.
25
   Id.

                                                 13
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 14 of 43




of mental illness, going back to as early as 2007, indicating they had copies of her medical and
mental health history from prior to her incarceration.
           63.     From July 17, 2018 to December 14, 2018, for 150 days, Plaintiff-Decedent
JANICE DOTSON-STEPHENS, according to the medical records, lost 136 pounds (her weight
at intake with UHS was 290.61 lbs. and 154 lbs. according to the autopsy), almost a pound per
day, while incarcerated at Bexar County Jail under the supervision of Defendant Sheriff JAVIER
SALAZAR and under the care of Defendant UHS and UHS Director JESSICA C. YAO.
           64.     From July 17, 2018 to December 14, 2018, for 150 days, Plaintiff-Decedent
JANICE DOTSON-STEPHENS was seen by at least thirty-two (32) different UHS employ-
ees/contractors for medical and mental health evaluations, observations, and recommendations.

                           DOCTOR/NURSE26              # TIMES SEEN
                           Barcenas, Lisa (MA)               2
                           Charro, Rebecca R (LVN)           7
                           Coats, Sade N (LVN)               8
                           Cuellar, Patricia A (LVN)         4
                           Dagenais, Wendy (LPC, LCDC)      89
                           Dalman, Jennifer R (LVN)          6
                           Doty, Sue (MD)                    2
                           Garcia, Cesar A (MD)              5
                           Gover, John (UNASSIGNED)          1
                           Hinds, Carl E (RN)                2
                           Howe, Arline N (LVN)             21
                           Hyer, Katherine E (LMSW)          1
                           Johnson, Sharnese L (LVN)         1
                           Johnson, Tanesha D (LMSW)         1
                           Jones, Chester R (NP)            13
                           Kattapuram, Smitha J (RN)         1
                           Kouri, Kaitlyn K (LMSW)          28
                           Machuca, Illiana M (LVN)          2
                           Mangano, Mary F (LVN)             3
                           Martinez, Emma V (RN)            66
                           Merchant, Irfan (RN)              2
                           Noyola, Roxanna D (LVN)           1
                           Peaslee, Veronica G (LVN)         5
                           Ramirez, Adrian A (LMSW)         23

26
     Source: medical records received by Plaintiffs’ counsel on April 23, 2019.

                                                      14
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 15 of 43




                           Ramos, Florinda R (LVN)                       80
                           Salazar, Rose A (LVN)                         42
                           TAYLOR MD, SALLY E (MD)                        1
                           Vestal, Betty J (RN)                           1
                           Wagner, Sherrece J (LVN)                      71
                           Williamson, Vanessa B (MSW)                    3
                           Yao, Jessica C (DIRECTOR)                      1
                           Zigmond, Darlene A (LVN)                       1
                           Grand Total                                  494

           65.     From July 17, 2018 to December 14, 2018, for 150 days, Plaintiff-Decedent
JANICE DOTSON-STEPHENS was seen by doctors, nurses, and counselors at least 494 times,
as charted in her medical records provided by Defendant UHS.

                          TYPE OF VISIT27                 # TIMES SEEN
                          Admit to OB infirmary                  1
                          Code 1 & Treatment Room Record         2
                          Continuity of Care Note                1
                          Initial Health Assessment              1
                          Inpt. Nursing Admission                2
                          Internal Referral Note                 1
                          Jail Vital Signs                       1
                          Kardex                                 1
                          Medical Screening                      1
                          Mental Health Assessment               1
                          Mental Health Progress Note            1
                          Mental Health Rounds Note            138
                          Mental Health Telephone Contact        6
                          Nurses Note                          294
                          Psych Progress Note                   19
                          Refusal of Medical Services           23
                          TB Control Note                        1
                          Grand Total                          494

           66.     From July 17, 2018 to December 14, 2018, for 150 days, Plaintiff-Decedent
JANICE DOTSON-STEPHENS refused meals at least 102 times, with many of Defendant UHS’
charted notations referencing multiple meal trays. She started refusing fluids on October 12, 2018
and 12 times the nurses charted that she had access to water within her cell, implying she could
drink from her sink if she wanted fluids.

27
     Source: medical records received by Plaintiffs’ counsel on April 23, 2019.

                                                      15
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 16 of 43




        67.       From July 17, 2018 to December 14, 2018, for 150 days, Defendant UHS’ doctors,
nurses, and counselors charted Plaintiff-Decedent JANICE DOTSON-STEPHENS: 28
              •   visits: 56 times in July, 104 times in August, 100 times in September, 92 times in
                  October, 90 times in November, and 52 times in December before her death (aver-
                  age over 3 times per day);
              •   had “auditory and visual hallucinations” 117 times and that she continued to talk
                  to herself and to people that were not there;
              •   doctors and nurses would “continue to monitor” her 304 times, yet there was no
                  record of substantive mental health treatment or intervention;
              •   refused medical care, day area access, showers, meals, and vital sign measurements,
                  and exhibited daily indicators of schizophrenia, as documented through the 494
                  times doctors, nurses, and counselors charted her medical records;
              •   had schizoaffective disorder 174 times in her medical charts and died as a result of
                  “atherosclerotic cardiovascular disease (an enlarged heart with narrowing of the
                  vessels)” with schizoaffective disorder as a contributing factor;
              •   had a history of hypertension/HTN and was noncompliant with any medical staff
                  and refused medication; and
              •   was not given any medications to treat her mental illness or hypertension. (Accord-
                  ing to the medical records provided by Defendant UHS, the “Patient Visit Report”
                  summary is entirely blank for her “Medication Administration Record.”)

        68.       On December 14, 2018, Plaintiff-Decedent JANICE DOTSON-STEPHENS died
after spending 150 continuous days confined in the Bexar County Jail DCHS infirmary. Her
chart history from December 14, 2018, the day she died, stated, “61 y.o. female with history of

schizoaffective, HTN. Noncompliant with any medical or mental health intervention/medications
since arrival to Bexar County jail in July 2018.” 29
        69.       On or about July 17, 2018, and at all times relevant through December 14, 2018,
Defendants BEXAR COUNTY, Sheriff JAVIER SALAZAR, UHS, and UHS Director JESSICA
C. YAO failed to keep Plaintiff-Decedent JANICE DOTSON-STEPHENS safe and free from
physical and psychological injury, harm, and death.



28
   Source: medical records received by Plaintiffs’ counsel on April 23, 2019 and Autopsy Report [Plaintiffs’
Complaint Exhibit 13].
29
   Source: medical records received by Plaintiffs’ counsel on April 23, 2019.

                                                    16
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 17 of 43




                                                CLAIMS

           COUNT I - VIOLATIONS OF 42 U.S.C. § 1983 FOR DEPRIVATION
                OF CIVIL RIGHTS UNDER THE DUE PROCESS AND
         EQUAL PROTECTION CLAUSES OF THE FOURTEENTH AMENDMENT

          70.     As a direct and proximate result of the foregoing facts, all named Defendants acted
contrary to law and unreasonably deprived Plaintiff-Decedent JANICE DOTSON-STEPHENS of
her privileges and immunities guaranteed by the Due Process and Equal Protection Clauses under
the Fourteenth Amendment, as well as her rights under the Texas Constitution, in a willful and

wanton fashion and they were deliberately indifferent. Because of their indifference, they caused
her to suffer immeasurable injury and death, which caused the general damages requested by Plain-
tiffs in an amount not in excess of the applicable jurisdictional limit, to be proven at trial.
          71.     Under 42 U.S.C. § 1983, "every person who, under color of any statute, ordinance,
regulation, custom, or usage, of any State or Territory or the District of Columbia, subjects, or
causes to be subjected, any citizen of the United States or other person within the jurisdiction
thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and
laws, shall be liable to the party injured in an action at law, suit in equity, or other proper pro-
ceeding for redress.”
          72.     The Fifth Circuit has explained that deliberate indifference means that "it is obvi-
ous that the likely consequences of not adopting a policy will be a deprivation of constitu-
tional rights."30 Plaintiffs assert that all Defendants either deliberately ignored existing policies or
they did not adopt policies required by Texas law to protect Plaintiff-Decedent JANICE DOTSON-
STEPHENS while she was incarcerated in the Bexar County Jail, thereby creating de facto policies
through customs of ignoring the law. Defendants’ deliberate indifference to the serious medical
needs of its detainees in the jail, like Plaintiff-Decedent JANICE DOTSON-STEPHENS, caused
her to needlessly suffer and die. The Fifth Circuit has consistently held that municipal entities
and local governing bodies do not enjoy immunity from suit, either absolute or qualified,

30
     Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992) (emphasis added).

                                                    17
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 18 of 43




under a civil action for deprivation of rights.31

A. DEFENDANTS BEXAR COUNTY, SHERIFF JAVIER SALAZAR, AND MIKE LO-
ZITO VIOLATED PLAINTIFF-DECEDENT JANICE DOTSON-STEPHENS' FUNDA-
MENTAL RIGHT TO PRETRIAL LIBERTY BY KEEPING HER IN JAIL SOLELY BE-
CAUSE SHE COULD NOT AFFORD TO PAY BAIL.

        73.     The Fourteenth Amendment’s Equal Protection and Due Process Clauses prohibit
jailing a person because of her inability to make a monetary payment. Additionally, The Texas
constitution protects criminal defendants against unreasonable bail, specifically, "[a]ll prisoners
shall be bailable by sufficient sureties, unless for capital offenses."32 Defendants violated Plaintiff-
Decedent's fundamental right to pretrial liberty by keeping her in jail because she could not afford to
pay bail without any inquiry into her ability to pay.33
        74.     Here, Plaintiff-Decedent's bail experience through Bexar County was similar to Harris
County bail practices, where the Fifth Circuit found in the seminal ODonnell v. Harris County case
that despite their "formal requirements, in practice, county procedures were dictated by an unwrit-
ten custom and practice that was marred by gross inefficiencies, did not achieve any individ-
ualized assessment in setting bail, and was incompetent to do so.”34 The Fifth Circuit concluded
that “[t]he incarceration of those who cannot [pay money bail], without meaningful consideration
of other possible alternatives, infringes on both due process and equal protection requirements” and
that "because indigent misdemeanor arrestees were unable to pay secured bail, which, inter

alia, resulted in a deprivation of their most basic liberty interests."35 The Court emphasized
this point stating, "when the accused is indigent, setting a secured bail will, in most cases, have the
same effect as a detention order. Accordingly, such decisions must reflect a careful weighing of
the individualized factors set forth by both the state Code of Criminal Procedure and Local


31
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leatherman v. Tarrant County
Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517, 113 S. Ct. 1160 (1993)
(emphasis added).
32
   Tex. Const. Art. I § 11
33
   ODonnell v. Harris County, 892 F.3d 147 (5th Cir. 2018).
34
   Id (emphasis added).
35
   Id. citing Pugh v. Rainwater, 572 F.2d 1053, 1057 (5th Cir. 1978) (en banc) (emphasis added).

                                                   18
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 19 of 43




Rules."36
        75.     Similar to Harris County, Bexar County’s bail-setting procedures violate the equal
protection clause of the Fourteenth Amendment because they treat otherwise similarly situated
misdemeanor arrestees differently based solely on their relative wealth.37 The ODonnell court
put forth a practical summation of comparing similarly situated detainees:

        In sum, the essence of the district court’s equal protection analysis can be boiled
        down to the following: take two misdemeanor arrestees who are identical in every
        way—same charge, same criminal backgrounds, same circumstances, etc.—except
        that one is wealthy and one is indigent. Applying the County’s current custom and
        practice, with their lack of individualized assessment and mechanical application
        of the secured bail schedule, both arrestees would almost certainly receive identical
        secured bail amounts. One arrestee is able to post bond, and the other is not. As a
        result, the wealthy arrestee is less likely to plead guilty, more likely to receive a
        shorter sentence or be acquitted, and less likely to bear the social costs of incarcer-
        ation. The poor arrestee, by contrast, must bear the brunt of all of these, simply
        because she has less money than his wealthy counterpart.38

The ODonnell court held that this violates the equal protection clause39 [Plaintiffs’ Complaint Ex-
hibit 11].
        76.     The Fifth Circuit court further acknowledged in ODonnell that the cited Supreme
Court cases applied to indigents who were already found guilty. But the Fifth Circuit court in
Rainwater concluded that the distinction between post-conviction detention targeting indigents
and pretrial detention targeting indigents is one without a difference.40 They found that, regardless
of its timing, "imprisonment solely because of indigent status is invidious discrimination and
not constitutionally permissible."41 The Fifth Circuit held in 1971 that the pretrial detainment of
"unconvicted misdemeanants" was a “[p]unitive measure [… ] out of harmony with the presump-
tion of innocence."42


36
   ODonnell v. Harris County, 892 F.3d 147 (5th Cir. 2018) at 158.
37
   Id (emphasis added).
38
   Id.
39
   Id.
40
   Id.
41
   Id. citing Rainwater, 572 F.2d at 1056 (citing Williams and Tate) (emphasis added).
42
   Anderson v. Nosser, 438 F.2d 183, 190 (5th Cir. 1971).

                                                   19
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 20 of 43




       77.     In Bexar County, it appears there is no standard bond schedule and bonds are as-
signed on an arbitrary basis, even though Bexar County Pretrial Services has policies and proce-
dures in place to protect mentally ill and/or indigent arrestees. The circumstances of Plaintiff-
Decedent JANICE DOTSON-STEPHENS' arrest, magistration, and pretrial incarceration for over
five months run extremely similar to the issues the court found so repugnant about the Harris
County bail system in ODonnell.
       78.     In the aftermath of Plaintiff-Decedent JANICE DOTSON-STEPHENS’ death on
December 14, 2018 and the lawsuit being filed December 21, 2018, it appears Defendants BEXAR
COUNTY, Sheriff JAVIER SALAZAR, and Officer MIKE LOZITO with Bexar County Pretrial
Services have done nothing to mitigate the multiple failures of their system. On April 18, 2019,
Jack Michael Ule, suffering from mental illness, died while in jail for a nonviolent misdemeanor

because he could not afford nominal bond, in his case $500. According to an article on May 4,
2019, the San Antonio Express-News likened his death to Plaintiff-Decedent JANICE DOTSON-
STEPHENS [Plaintiffs’ Complaint Exhibit 14]:

       Tragically, this is all too familiar. The deaths were four months apart. The contours
       of Ule’s death on April 18 mirror the December death of JANICE DOTSON-STE-
       PHENS, another inmate in the Bexar County Jail. Both had schizophrenia diagno-
       ses. Adults in their 60s, both were charged with criminal trespass and held on low
       bonds. For Ule, bond was $500. For Dotson-Stephens, it was $300. Neither received
       representation at their bail hearings, nor appropriate mental health treatment while
       languishing in jail. Their deaths were four months apart, but each is the same damn-
       ing indictment of a broken system desperately in need of the very reforms Bexar
       County’s judges continue to resist and reject. If Bexar County’s judges had em-
       braced bail reform for nonviolent misdemeanors, Ule would never have died in jail.
       If Bexar County’s judges truly embraced public defender representation for all de-
       fendants at bail hearings, Ule’s mental health issues may have been flagged, and
       again, he may never have ended up in jail. In jail, Ule joined a cadre of people
       charged with criminal trespass who couldn’t make nominal bonds. According to
       data from the Bexar County Sheriff’s Office, the week Ule died, 54 people were in
       jail for criminal trespass. Their bonds ranged from $100 to $2,000.43




43
 https://www.mysanantonio.com/opinion/editorials/article/Another-avoidable-tragedy-in-the-Bexar-
County-jail-13818158.php

                                                 20
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 21 of 43




        79.     This all too familiar tragedy demonstrates once again that Defendants BEXAR
COUNTY, Sheriff JAVIER SALAZAR, and MIKE LOZITO have a de facto policy and practice
of unconstitutionally incarcerating indigent, mentally ill arrestees.
        80.     These cases clearly demonstrate that Plaintiff-Decedent JANICE DOTSON-STE-
PHENS' fundamental right to pretrial liberty was violated by keeping her in jail solely because she
could not afford to pay bail, without providing any inquiry into or findings concerning her ability
to pay. Unfortunately for Plaintiff-Decedent JANICE DOTSON-STEPHENS, she was presumed
indigent, and her ongoing, untreated mental illness was exacerbated by her extended incar-
ceration [Plaintiffs’ Complaint Exhibit 10].
        81.     Plaintiff-Decedent JANICE DOTSON-STEPHENS present claims do not run afoul
of ODonnell. Because all named Defendants ignored mandatory procedures and Texas law, they

are responsible for the violations of her constitutional rights. The Fifth Circuit has consistently
held that municipal entities and local governing bodies do not enjoy immunity from suit, ei-
ther absolute or qualified, under a civil action for deprivation of rights.44

B. DEFENDANTS BEXAR COUNTY, SHERIFF JAVIER SALAZAR, AND MIKE LO-
ZITO VIOLATED PLAINTIFF-DECEDENT'S FUNDAMENTAL RIGHT TO PRETRIAL
LIBERTY BECAUSE OF HER PROLONGED AND UNCONSTITUTIONAL DETENTION.
        82.     The Texas Constitution guarantees the rights of the accused in criminal prosecu-
tions including, "no person shall be held to answer for a criminal offense, unless on an indictment
of a grand jury, except in cases in which the punishment is by fine or imprisonment, otherwise
than in the penitentiary."45 Additionally, Art. I, § 10 was designed to prevent oppressive pretrial
incarceration, minimize the anxiety and concern of an accused, and limit the possibility that a
defense will be impaired.46




44
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leatherman v. Tarrant County
Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517, 113 S. Ct. 1160 (1993)
(emphasis added).
45
   Tex. Const. Art. I § 10
46
   Comeaux v. State, 413 S.W.3d 176 (Tex. App.—Beaumont 2013).

                                                   21
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 22 of 43




        83.      Courts have tended to construe an "oppressive pretrial incarceration" as a period
of one year or more; however, here Plaintiff-Decedent JANICE DOTSON-STEPHENS was a pre-
trial detainee, suffering from known mental illness, did not have the ability to pay $300 bail for
over five months, and subsequently died while awaiting a court-ordered psychological evaluation
… simply for an allegation of criminal trespass onto private property, a class B misdemeanor (pun-
ishable under Texas law by a fine not to exceed $2,000, a maximum of six (6) months in jail, or
both such fine and confinement).47
        84.      In 2017, the Fifth Circuit in Jauch v. Choctaw Cnty. analyzed due process violations
and fundamental unfairness issues because of arbitrary government actions in pretrial detainee
prolonged detentions.48 As with Jauch, Plaintiff-Decedent JANICE DOTSON-STEPHENS' right
to procedural due process was directly impacted in that the Court stated prolonged-detention

cases rise to the level of a violation of a "protected interest-life, liberty, or property."49
        85.      As in Jauch, Defendant Sheriff Salazar is responsible for those incarcerated at his
jail. In fact, Texas statutes clearly place the responsibility with the sheriff by law.50 The Jauch
court did not allow the sheriff therein to escape liability because as they explained, "Sheriff Halford
is responsible for those incarcerated in his jail, Miss. Code Ann. § 19-25-69, and the capias did not
require him to impose the unconstitutional detention policy. Moreover, in an analogous context,
the Supreme Court of Mississippi has made clear the responsibility of county sheriffs to hold de-

tainees in a manner consistent with their oaths to uphold the federal and state constitutions … "51
        86.      Additionally, Defendants BEXAR COUNTY, Sheriff JAVIER SALAZAR, and
MIKE LOZITO violated multiple sections of Article 17.032 of the Texas Code of Criminal

47
   Tex. Penal Code § 12.22
48
   Jauch v. Choctaw Cnty., 874 F.3d 425 (5th Cir. 2017).
49
   Id. citing Augustine v. Doe, 740 F.2d 322, 327 (5th Cir. 1984).
50
   The Sheriff is responsible for those incarcerated at his jail and is "the keeper of the county jail," "shall
safely keep all prisoners committed to the jail," and "shall continue to exercise supervision and control over
the jail." Tex. Local Gov't Code § 351.041. The Sheriff of a county serves as the jail administrator any time
there is a not a person available who satisfies the examination requirements set forth in Tex. Gov't Code §
511.00905 and "if there is a vacancy … the sheriff shall serve as administrator of the jail until a new ad-
ministrator is appointed and assumes the position." Tex. Local Gov't Code § 351.034(d).
51
   Jauch v. Choctaw Cnty., 874 F.3d 425 (5th Cir. 2017).

                                                      22
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 23 of 43




Procedure, "Release on personal bond of certain defendants with mental illness or intellectual
disability" by not releasing Plaintiff-Decedent JANICE DOTSON-STEPHENS on personal bond
or requiring her to submit to outpatient or inpatient mental health treatment as required.52
        87.     Plaintiffs assert that the totality of the circumstances here are sufficient to show
Defendants denied Plaintiff-Decedent JANICE DOTSON-STEPHENS her fundamental right to
liberty due to the fact she could not rationally assert her rights because of her mental illness. De-
fendants should have immediately investigated, evaluated, appointed counsel, and potentially re-
leased her in accordance with Texas law.
        88.     Because of the Defendants’ failures, Plaintiffs and Plaintiff-Decedent suffered un-
necessarily through her prolonged incarceration and subsequent death. Had Defendants complied
with mandatory departmental policies and procedures, regulations, and Texas law,53 they would

have identified Plaintiff-Decedent's history of mental illness and presumably sought the physical
and mental health treatment she desperately needed.
         89.    The right at issue here was clearly established and its contours “sufficiently clear”
that any reasonable official would understand that the Constitution forbids confining criminal de-
fendants for a prolonged period (five months in this case) prior to bringing them before a judge.54
The Fifth Circuit has consistently held that municipal entities and local governing bodies do not
enjoy immunity from suit, either absolute or qualified, under a civil action for deprivation

of rights.55
                    COUNT II - UNCONSTITUTIONAL CONDITIONS OF
                            CONFINEMENT (42 U.S.C. § 1983)

        90.     This Court discussed at length the bifurcation of constitutional claims for pretrial


52
   Tex. Code Crim. Proc. Art. 17.032(b-c)
53
   See Tex. Local Gov't Code § 351.041, Tex. Gov't Code § 511.00905, § 511.009(a)(23)(A-B), Tex. Admin.
Code, tit. 37, § 273.5, § 267.1(b)(3), § 273.4(a), § 273.5(a)(1), § 273.5(a)(5), § 275.1, § 275.2, § 275.7, §
285.1, Tex. Code Crim. Proc. Art. 16.21, Art. 16.22, Art. 16.23, and Art. 17.032.
54
   Id. discussing Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 3039 (1987)." (p. 16-17).
55
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leatherman v. Tarrant County
Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517, 113 S. Ct. 1160 (1993)
(emphasis added).

                                                     23
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 24 of 43




detainees in Rodriguez v. Bexar Cnty.56 "Courts considering constitutional challenges by pretrial
detainees must begin by deciding whether to classify the challenge as an attack on a condition of
confinement or an episodic act or omission."57

        91.     This Court explained in the Rodriguez opinion that a "challenge to a condition of
confinement" is "a challenge to general conditions, practices, rules, or restrictions of pretrial con-
finement, and the constitutional issue is whether the condition is reasonably related to a legitimate
governmental objective."58 Additionally, Rodriguez clarifies that “a plaintiff may assert a condi-
tions-of-confinement claim based on injuries suffered as a result of not receiving proper medical
attention if the plaintiff does not implicate the acts or omissions of individuals but rather the jail's
system of providing medical care to inmates.”59

A. DEFENDANTS BEXAR COUNTY, SHERIFF JAVIER SALAZAR, UHS, AND UHS DI-
RECTOR JESSICA C. YAO VIOLATED PLAINTIFF-DECEDENT JANICE DOTSON-
STEPHENS’ FOURTEENTH AMENDMENT RIGHT TO MEDICAL CARE WHILE SHE
WAS DETAINED AT BEXAR COUNTY JAIL.

        92.     “When a county takes custody of a prisoner, it must provide health care for the
prisoner,” per TEX. CODE CRIM. P. art. 16.21; see also 37 TEX. ADMIN. CODE § 273 (Texas
Commission on Jail Standards, Health Services).60 The United States Supreme Court has held that
a governmental entity's duty to provide medical care to inmates is constitutionally mandated. West

v. Atkins, 487 U.S. 42, 56, 108 S. Ct. 2250, 2259, 101 L. Ed. 2d 40 (1988).61

        93.     A pretrial detainee who has not been convicted of a crime has a right under the
Fourteenth Amendment to the United States Constitution to be protected from impermissible pun-
ishment, like the denial of or delay in providing necessary medical care. According to the Fifth


56
   Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 (W.D. Tex. September 17, 2018) citing Olabisi-
omotosho v. City of Houston, 185 F.3d 521, 526 (5th Cir. 1999).
57
   Id.
58
   Id. discussing Estate of Henson v. Wichita Cnty., Tex., 795 F.3d 456, 462 (5th Cir. 2015).
59
   Id. discussing Estate of Henson v. Wichita Cnty., 795 F.3d at 463; see also Montano v. Orange County,
842 F.3d 865 (5th Cir. 2016).
60
   Thomas v. Harris County, 30 S.W.3d 51, 57 (Tex. App.—Houston [1st Dist.] 2000) (emphasis added).
61
   Id. discussing West v. Atkins, 487 U.S. 42, 56, 108 S. Ct. 2250, 2259, 101 L. Ed. 2d 40 (1988).

                                                  24
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 25 of 43




Circuit Pattern Jury Charges, Plaintiffs must prove the constitutional violation occurred due to
the existence of an identifiable or intended condition, policy, or practice of inadequate medical
care and that the condition, policy, or practice was not reasonably related to a legitimate govern-
mental objective.62
        94.     The Fifth Circuit recognizes that a condition usually results from an explicit policy
or restriction, but a pattern may demonstrate an unstated or de facto policy.63 This Court supported
this in the Rodriguez opinion in that "[i]n some cases, a condition may reflect an unstated or de
facto policy, as evidenced by a pattern of acts or omissions sufficiently extended or pervasive,
or otherwise typical of extended or pervasive misconduct by [jail] officials, to prove an in-
tended condition or practice."64
        95.     Here, the incredible number of times the 32 doctors, nurses, and counselors at UHS

recognized Plaintiff-Decedent JANICE DOTSON-STEPHENS’ constant presentation of mental
illness, yet simply documented her chart as some sort of “check-the-box” formality, demon-
strates a pervasive system-wide policy. Not only did those 32 UHS doctors, nurses, and counse-
lors ignore her symptoms on a daily basis, they deliberately turned a blind-eye to her suffering.
The fact that she refused meals and liquids at least 102 times and lost 136 pounds in five
months—essentially starving herself—is not only evidence of deliberate indifference, it is “re-
pugnant to the conscience of mankind” (to use a phrase the Supreme Court used frequently when

analyzing Eighth and Fourteenth Amendment claims).
        96.     The indifference shown by not treating her, medicating her, nor attempting to have
her transferred to the State Hospital—as had been done so many times in the past—is evidence in
itself that the level of medical care provided generally by UHS Correctional Health Care Services
at the Bexar County Jail and UHS Director JESSICA C. YAO was so inadequate that it resulted

62
   PATTERN JURY INSTRUCTIONS (Civil Cases) Prepared by the Committee on Pattern Jury Instructions
District Judges Association Fifth Circuit 2014 with revisions through October 2016 citing Shepherd v. Dal-
las County, 591 F.3d at 455 (approving jury charge).
63
   Id.
64
   Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 (W.D. Tex. September 17, 2018) citing Shep-
herd, 591 F.3d at 452 (emphasis added).

                                                   25
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 26 of 43




in a serious deprivation of Plaintiff-Decedent’s basic human needs, and that the lack of care pro-
vided was not reasonably related to a legitimate governmental objective.65
        97.     The Fifth Circuit recites in its Pattern Jury Charges that “pretrial detainees may
not be entitled to the best medical care available or to the level of medical care that may be avail-
able to persons who are not detained or incarcerated, but a facility must provide for a detainee’s
basic human needs.”66 In a general context, “basic human needs” could be understood as food
and shelter, but as discussed herein, Texas law clearly required Defendants to provide Plaintiff-
Decedent JANICE DOTSON-STEPHENS with much more care. Defendants BEXAR COUNTY,
Sheriff JAVIER SALAZAR, UHS, and UHS Director JESSICA C. YAO did not meet a basic duty
to provide her “basic human needs” because they allowed a mentally unstable detainee to refuse
food and water without intervention for 150 days. The Fifth Circuit has consistently held that mu-

nicipal entities and local governing bodies do not enjoy immunity from suit, either absolute
or qualified, under a civil action for deprivation of rights.67

B. DEFENDANTS BEXAR COUNTY, SHERIFF JAVIER SALAZAR, UHS, AND UHS DI-
RECTOR JESSICA C. YAO VIOLATED PLAINTIFF-DECEDENT’S FUNDAMENTAL
CONSTITUTIONAL RIGHT TO BE PROTECTED FROM CRUEL AND UNUSUAL PUN-
ISHMENT.

        98.     The Due Process Clause accords pretrial detainees rights not enjoyed by convicted
inmates under the Eighth Amendment to the United States Constitution prohibition against cruel

and unusual punishment.68 A pretrial detainee is entitled to greater rights than those afforded
convicted prisoners.69 Specifically, “although convicted prisoners have only an Eighth Amend-
ment right to be free from ‘cruel and unusual’ punishment, a pretrial detainee has a Fourteenth

65
   Shepherd, 591 F.3d at 455; see also Shepherd, 591 F.3d at 452 (citing Bell v. Wolfish, 441 U.S. 520, 539
(1979)).
66
   PATTERN JURY INSTRUCTIONS (Civil Cases) Prepared by the Committee on Pattern Jury Instructions
District Judges Association Fifth Circuit 2014 with revisions through October 2016 citing Shepherd v. Dal-
las County, 591 F.3d at 453-54 (emphasis added).
67
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leatherman v. Tarrant County
Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517, 113 S. Ct. 1160 (1993)
(emphasis added).
68
   Colle v. Brazos Cnty., 981 F.2d 237, 239 (5th Cir. 1993).
69
   Bell v. Wolfish, 441 U.S. 520, 535, 99 S. Ct. 1861, 60 L. Ed. 2d 447 (1979) (emphasis added).

                                                    26
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 27 of 43




Amendment Due Process right to be free from any type of punishment.”70 Thus, the inadequate
medical care of pretrial detainees falls within the broad scope of reasonable medical care and is
actionable under 42 U.S.C.S. § 1983.71 In West, a case involving civil liability under 42 U.S.C. §
1983, the Supreme Court interpreted the Cruel and Unusual Punishment Clause of the Eighth
Amendment to impose a duty on prisons to provide medical care for inmates.72
        99.       These elementary principles establish the government's obligation to provide med-
ical care for those persons it is punishing by incarceration.73 An inmate must rely on prison author-
ities to treat their medical needs; if the authorities fail to do so, those needs will not be met.74 “In
the worst cases, such a failure may actually produce physical ‘torture or a lingering death,’ in re
Kemmler, supra, the evils of most immediate concern to the drafters of the Amendment.”75 “In less
serious cases, denial of medical care may result in pain and suffering which no one suggests would

serve any penological purpose.”76 The infliction of such unnecessary suffering is inconsistent with
the standards of decency expressed in modern legislation that "it is but just that the public be
required to care for the prisoner, who cannot by reason of the deprivation of his liberty, care
for himself."77
        100.      The pain and suffering endured by Plaintiff-Decedent JANICE DOTSON-STE-
PHENS through her prolonged, unnecessary detention for over five months amounted to extremely
cruel and unusual punishment prohibited under the Fourteenth Amendment, thus violating 42

U.S.C. § 1983. The 32 doctors, nurses, and counselors at UHS ignored Plaintiff-Decedent JANICE
DOTSON-STEPHENS’ constant presentation of mental illness and they deliberately turned a


70
   Simmons v. Hays Cnty. Sheriff's Dep't, No. A-11-CV-343-LY, 2012 U.S. Dist. LEXIS 200021, at *20
(W.D. Tex. 2012); Colle v. Brazos Cnty., 981 F.2d 237, 244 (5th Cir. 1993) ("A pretrial detainee . . . has a
Fourteenth Amendment Due Process right to be free from punishment altogether.") (emphasis added).
71
   Id.
72
   Id.
73
   PATTERN JURY INSTRUCTIONS (Civil Cases) Prepared by the Committee on Pattern Jury Instructions
District Judges Association Fifth Circuit 2014 with revisions through October 2016.
74
   Estelle v. Gamble, 429 U.S. 97, 103, 97 S. Ct. 285, 290 (1976).
75
   Id. at 290.
76
   Id. Cf. Gregg v. Georgia, supra, at 182-183 (joint opinion).
77
   Id. at 290-91 (emphasis added).

                                                    27
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 28 of 43




blind-eye to her suffering for 150 days. The fact that she refused meals and liquids at least 102
times and lost 136 pounds in five months—essentially starving herself—caused her to languish
and suffer alone in a Bexar County Jail infirmary cell. Additionally, the numerous times Bexar
County detention officers disregarded her refusal of water and liquids and stating that she could
drink from her cell sink is undeniably cruel.
       101.    The indifference shown by not treating her, medicating her, or attempting to have
her transferred to the State Hospital—as had been done numerous times in the past—is evidence
in itself that the level of medical care provided by UHS Correctional Health Care Services and
UHS Director JESSICA C. YAO was so inadequate that it resulted in a serious deprivation of
Plaintiff-Decedent JANICE DOTSON-STEPHENS’ constitutional human rights and amounted to
cruel and unusual punishment prohibited under the Eighth and Fourteenth Amendments.

C. MULTIPLE FAILURES BY DEFENDANTS BEXAR COUNTY, SHERIFF JAVIER
SALAZAR, UHS, AND UHS DIRECTOR JESSICA C. YAO TO MAINTAIN MINIMUM
STANDARDS, ALONG WITH THE EVIDENCE OF INTENTIONAL NONCOMPLI-
ANCE, DEMONSTRATE A PERVASIVE PATTERN AND PRACTICE OF DERELIC-
TION OF DUTY TO PROTECT AND KEEP DETAINEES SAFE DURING THEIR INCAR-
CERATION.

       102.    Under the conditions-of-confinement prong of the 42 U.S.C. § 1983 claim, Plain-
tiffs claim the Defendants BEXAR COUNTY, Sheriff JAVIER SALAZAR, UHS, and UHS Di-
rector JESSICA C. YAO by and through their employees and contractors, have a documented
pattern and practice of noncompliance, thereby creating de facto policies of improperly protecting
and caring for inmates with mental health issues putting them at substantial risk of serious harm.
Under Tex. Code Crim. Proc. Art. 16.21, “every sheriff shall keep safely a person committed
to his custody.” Had Defendants followed documented policies and procedures under state and
local law, Plaintiff-Decedent JANICE DOTSON-STEPHENS would have been treated substan-
tially differently, likely would not have languished in jail for over five months, starving and un-
medicated, and would have received the proper mental and physical care to which she was consti-
tutionally entitled. But for their lack of compliance, Plaintiff-Decedent JANICE DOTSON-


                                                28
            Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 29 of 43




STEPHENS would likely be alive today.
          103.    Furthermore, from January 19, 2018 through February 22, 2019, Bexar County Jail
had five (5) deaths, one (1) suicide, and four (4) escapes in a twelve (12) month inspection period
[Plaintiffs' Complaint Exhibit 9]. These statistics along with the death of Jack Michael Ule in April
2019, support the claim that Defendants BEXAR COUNTY and Sheriff JAVIER SALAZAR have
failed to follow Tex. Code Crim. Proc. Art. 16.21, specifying that “every sheriff shall keep safely
a person committed to his custody.”
          104.    Statutory violations by Defendants BEXAR COUNTY, Sheriff JAVIER SALA-
ZAR, UHS, and UHS Director JESSICA C. YAO supporting this claim include but are not limited
to:
      •   Art. 16.21 of the Tex. Code Crim. Proc., “every sheriff shall keep safely a person com-
          mitted to his custody;”
      •   Art. 16.22 of the Texas Code of Criminal Procedure, for "Early Identification of Defendant
          Suspected Having Mental Illness or Intellectual Disability" by failing to follow the man-
          datory procedures for magistration timeframes, prisoner access to mental health profes-
          sionals, continuity of prescription medication requirements, mandatory training, and re-
          porting requirements for mentally ill defendants ("Not later than 12 hours after the sher-
          iff or municipal jailer having custody of a defendant … reasonable cause to believe
          that the defendant has a mental illness or is a person with intellectual disability, the
          sheriff or municipal jailer shall provide written or electronic notice to the magistrate."
          Art. 16.22(a)(3) – magistrate was required to order Dotson to submit to an examination
          within "a reasonable period not to exceed 72 hours");78
      •   Art. 16.23 of the Tex. Code Crim. Proc., "Diversion of Persons Suffering Mental Health
          Crisis or Substance Abuse Issue" by failing to make a good faith effort to divert Plaintiff-
          Decedent JANICE DOTSON-STEPHENS to a proper treatment center in the agency's ju-
          risdiction as required;
      •   Tex. Local Gov't Code § 353.034, "County Jail Facilities" by failing to provide adequate
          safety of Plaintiff-Decedent JANICE DOTSON-STEPHENS nor providing proper su-
          pervision and control over the jail as required under § 351.041;
      •   Texas Senate Bill 1326 (effective September 1, 2017), "Reporting Requirements" by fail-
          ing to follow procedures regarding criminal defendants who are or may be persons
          with a mental illness or an intellectual disability and by not obtaining a written assess-
          ment ordered by the magistrate and completed by the local MH/IDD authority or another
          qualified expert; and


78
     Tex. Code Crim. Proc. Art. 16.22(a)(1) (emphasis added)

                                                    29
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 30 of 43




     •   Defendants failed to meet minimum statutory standards required by the Texas Com-
         mission on Jail Standards and were cited for multiple violations of Tex. Admin. Code, Title
         37.

         105.   Additionally and specifically, the “Annual Report” for calendar year 2018 [Plain-
tiffs' Complaint Exhibit 9] found multiple deficiencies and Defendants were advised to "promptly
initiate and complete appropriate corrective measures." These deficiencies included, but were not
limited to, findings such as:
     •   "Inmate classification paperwork and staff interviews indicated that jail staff rou-
         tinely exceed custody reassessments are required. One file exceeded the 90-day
         limit by 27 days."79
     •   "The administration has employed and authorized civilian employees to perform
         duties of health personnel or trained book in officers which is a violation of
         minimum jail standards."80

     •   "Observation logs indicated that jail staff exceeded the required face-to-face 15-
         minute observations on a continual basis in accordance with the jails [sic] own
         approved operational plan."81
     •   "Observation logs indicated that jail staff exceeded the required face-to-face 60-
         minute observations on a continual basis by as few as 1 minute up to 126
         minutes."82
     •   "The administration has employed and authorized civilian employees to perform
         duties of licensed jailers. These civilian employees are not licensed as jailers by
         TCOLE as required."83
     •   "The inspection team was unable to verify, through maintained documentation, that
         recreation is being offered to inmates at least 3 days per week for 1 hours as re-
         quired by minimum jail standards."84

         106.   In sum, the multiple failures (by all named Defendants responsible for the inmates
and pretrial detainees at Bexar County Jail) to maintain minimum standards, along with the evi-
dence of intentional noncompliance, demonstrate a pervasive pattern and practice of dereliction
of duty to protect and keep detainees safe during their incarceration. More disturbing and


79
   37 Tex. Admin. Code § 267.1(b)(3)
80
   37 Tex. Admin. Code § 273.4(a) (emphasis added)
81
   37 Tex. Admin. Code § 273.5(a)(5)
82
   37 Tex. Admin. Code § 275.1
83
   37 Tex. Admin. Code § 275.2 & § 275.7
84
   37 Tex. Admin. Code § 285.1

                                                 30
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 31 of 43




relevant to the issues in this case is the blatant disregard for the policies and procedures required
for mental health by the jail through:

        1. lack of training,
        2. lack of reassessing inmate classification,
        3. employing unlicensed civilian employees over critical screening intake areas,
           and
        4. intentional circumvention of systems by employees to skip areas of required
           fields in the grievance tracking system [Plaintiffs’ Complaint Exhibit 9].

C. DEFENDANTS BEXAR COUNTY, SHERIFF JAVIER SALAZAR, UHS, AND UHS DI-
RECTOR JESSICA C. YAO VIOLATED PLAINTIFF-DECEDENT’S CONSTITU-
TIONAL RIGHTS BY FAILING TO TRAIN AND/OR SUPERVISE THEIR SUBORDI-
NATES.

        107.    As alleged in the facts above, the individually named and unnamed employees/of-
ficers/supervisors under Defendants’ supervision violated Plaintiff-Decedent JANICE DOTSON-
STEPHENS’ constitutional rights. Defendants, acting with deliberate indifference, failed to follow
the law as outlined above, failed to train and/or supervise their subordinates, and those failures
caused the violation of the Plaintiff-Decedent’s rights.85
        108.    All named Defendants failed to follow § 273.5 of the Texas Administrative Code,
"Mental Disabilities/Suicide Prevention Plan" (adopted to be effective December 20, 1994, last
revision 2018) requiring staff training, creating and following procedures for intake screening
to identify mental illness (in compliance with Tex. Code Crim. Proc. Art. 16.22), adequately

providing for supervision, and verifying Plaintiff-Decedent JANICE DOTSON-STEPHENS
had previously received mental healthcare at intake as required.
        109.    Specifically, an example of failing to train is found in the “Annual Report” for cal-
endar year 2018 [Plaintiffs' Complaint Exhibit 9], which found multiple deficiencies. Defendants
were advised to "promptly initiate and complete appropriate corrective measures." These de-
ficiencies included, but were not limited to, findings such as: "the administration was unable to
provide training records to confirm that detention officers received suicide prevention

85
  Porter v. Epps, 659 F.3d 440, 446 (5th Cir. 2011) (citing Gates v. Tex. Dep’t of Protective & Regulatory
Servs., 537 F.3d 404, 435 (5th Cir. 2008)).

                                                   31
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 32 of 43




training in accordance with the approved operational plans."86
        110.    Furthermore, by failing to train, Defendants BEXAR COUNTY, Sheriff JAVIER
SALAZAR, UHS, and UHS Director JESSICA C. YAO knew or should have known that a par-
ticular omission in the training program would cause employees to violate the constitutional rights
of members of the public they encounter, but Defendants nevertheless chose to ignore the numer-
ous training programs designed to protect Plaintiff-Decedent JANICE DOTSON-STEPHENS and
potentially other similarly situated arrestees and pretrial detainees.

                COUNT III - UNCONSTITUTIONAL EPISODIC ACTS AND
                             OMISSIONS (42 U.S.C. § 1983)

        111.    An episodic-acts-or-omissions claim, in contrast to a "conditions-of-confinement"
claim, faults specific officials for their acts or omissions.87 Here, because the individually named
Defendants, Sheriff JAVIER SALAZAR, Officer MICHAEL KOHLLEPPEL, and Director MIKE
LOZITO, acted with deliberate indifference and because there was a pattern and practice of
indifference to Plaintiff-Decedent JANICE DOTSON-STEPHENS' constitutional rights, the De-
fendant entities are also liable for the § 1983 violations.88 According to this Court, the relevant
question for a viable episodic-acts-and-omissions claim is "whether that official breached his con-
stitutional duty to tend to the basic human needs of persons in his charge."89 Further, to restate the
Fifth Circuit's explanation of deliberate indifference, "it is obvious that the likely consequences of
not adopting a policy will be a deprivation of constitutional rights."90
        112.    When an official has "subjective knowledge of a substantial risk of serious harm"
to the detainee and responds to that risk with deliberate indifference, a pretrial detainee's constitu-
tional rights are violated.91 This Court stated in Rodriguez, "[i]n other words, the official must

86
   37 Tex. Admin. Code § 273.5(a)(1) (emphasis added)
87
   Rodriguez v. Bexar Cnty., 2018 U.S. Dist. LEXIS 157585 (W.D. Tex. September 17, 2018) discussing
Estate of Henson v. Wichita Cnty., Tex., 795 F.3d 456, 462 (5th Cir. 2015).
88
   See Id. discussing Sanchez v. Young Cnty., Tex., 866 F.3d 274, 279 (5th Cir. 2017) (emphasis added).
89
   Id. discussing Estate of Henson v. Wichita Cnty., Tex., 795 F.3d 456, 462 (5th Cir. 2015) (quoting Hare
v. City of Corinth, 74 F.3d 633, 645 (5th Cir. 1996)).
90
   Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992).
91
   See Id. discussing Estate of Henson, 795 F.3d at 463.

                                                   32
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 33 of 43




know of and disregard an excessive risk to inmate health or safety."92 The multiple per se viola-
tions of Texas statutes as well as multiple examples of noncompliance with department and
agency guidelines, demonstrate that individually named Defendants knew of the substantial
risk of serious harm to Plaintiff-Decedent JANICE DOTSON-STEPHENS, and likely other sim-
ilarly situated detainees, and chose to disregard that risk, whether intentionally or through gross
negligence.
        113.    Here, Defendants Sheriff JAVIER SALAZAR and Director MIKE LOZITO vio-
lated multiple "General Duties" required under § 511.009 of the Texas Government Code, exam-
ples include failing to "report to the Texas Correctional Office on Offenders with Medical or Men-
tal Impairments on a jail's compliance with Article 16.22, Code of Criminal Procedure,"93 and fail-
ing to ensure the jail adopted "reasonable rules and procedures to ensure the safety of prisoners."94

The Fifth Circuit has consistently held that municipal entities and local governing bodies do not
enjoy immunity from suit, either absolute or qualified, under a civil action for deprivation
of rights.95

A. DEFENDANT SAN ANTONIO POLICE OFFICER KOHLLEPPEL HAD
KNOWLEDGE OF A RISK OF SERIOUS HARM TO PLAINTIFF-DECEDENT BY NOT
FOLLOWING DEPARTMENTAL PROCEDURES AND CHOSE TO DISREGARD THAT
RISK.

        114.    Defendant San Antonio Police Officer MICHAEL KOHLLEPPEL is not entitled

to qualified immunity because, at the time of the multiple violations listed above, as a reasonable
Officer/Official with the same information, he could not have believed that his actions were lawful.
Law enforcement officers and government officials are presumed to know the clearly estab-
lished constitutional rights of individuals they encounter.96


92
   Rhyne v. Henderson Cnty., 973 F.2d 386, 392 (5th Cir. 1992).
93
   4 Tex. Gov't Code § 511.09(a)(17)
94
   4 Tex. Gov't Code § 511.09(a)(23)(A)
95
   Burge v. Par. of St. Tammany, 187 F.3d 452, 466-67 (5th Cir. 1999) citing Leatherman v. Tarrant County
Narcotics Intelligence and Coordination Unit, 507 U.S. 163, 166, 122 L. Ed. 2d 517, 113 S. Ct. 1160 (1993)
(emphasis added).
96
   Davis v. City of N. Richland Hills, 406 F.3d 375, 381 (5th Cir. 2005) (emphasis added).

                                                   33
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 34 of 43




         115.   From as early as July, 1996 through July, 2018, Plaintiff-Decedent JANICE DOT-
SON-STEPHENS had an extensive police record with San Antonio Police Department prior to the
arrest at issue, including at least three explicitly identified "mental health disturbance" situations,
two of those requiring “emergency mental health detentions,” one on March 18, 2014 and the other
on September 1, 2017 [Plaintiffs’ Complaint Exhibit 1]. Her documented mental health history
spanning decades was readily accessible to all Defendants at arrest and throughout her time incar-
cerated at Bexar County Jail.
         116.   Defendant San Antonio Police Officer MICHAEL KOHLLEPPEL was required to
follow department guidelines created to protect mentally ill arrestees and he failed to do so. The
San Antonio Police Department has clearly established policies in the “San Antonio Police De-
partment General Manual, Procedure 611 – Mentally Ill Persons” setting forth policies every po-

lice officer must abide by. Here, the numerous failings by Officer MICHAEL KOHLLEPPEL
demonstrate his deliberate indifference, which jeopardized Plaintiff-Decedent JANICE DOTSON-
STEPHENS’ constitutional rights and potential safety. Specifically, Officer MICHAEL KOHL-
LEPPEL failed to:
     •   "carefully evaluate individuals involved in a mental health crisis and determine the best
         course of action to take in order to resolve the situation" as required;97
     •   "recognize symptoms which may indicate the existence of mental illness" as required;98
     •   "determine the best course of action to be taken, including the need for Emergency Medical
         Services (EMS) or Warrantless Emergency Detention" as required;99
     •   follow the procedure whereby "any medication being taken by the individual should be
         transported with the individual and released to the appropriate medical or detention per-
         sonnel (this shall be documented in the report)" as required;100



97
   San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.02(B), and
GM Procedure 802, Unusual Occurrences and Critical Incidents [Plaintiffs' Complaint Exhibit 12].
98
   San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.04(A) [Plain-
tiffs' Complaint Exhibit 12].
99
   San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.07(A) [Plain-
tiffs' Complaint Exhibit 12].
100
    San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.07(F) [Plain-
tiffs' Complaint Exhibit 12].

                                                  34
           Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 35 of 43




      •   maintain a "close and constant visual observation of the person experiencing a mental
          health crisis situation" and interview Plaintiff-Decedent JANICE DOTSON-STEPHENS
          or any relatives, friends, neighbors, or other associated with the situation since she was
          experiencing a mental health crisis situation as required;101
      •   evaluate Plaintiff-Decedent JANICE DOTSON-STEPHENS for mental illness and the cri-
          sis situation and failed to follow any of the numerous options available to them;102
      •   detain Plaintiff-Decedent JANICE DOTSON-STEPHENS under a "Warrantless Emer-
          gency Detention" rather than arresting her under the SAPD department guidelines;103
      •   immediately notify Central Magistration personnel that Plaintiff-Decedent JANICE DOT-
          SON-STEPHENS was suspected of mental illness, notate the magistrate's intake slip, and
          transport her medication with her to the jail;104 and
      •   evaluate Plaintiff-Decedent JANICE DOTSON-STEPHENS for mental illness and the cri-
          sis, document and report findings and any actions taken in their respective reports, and then
          forward those reports to the Mental Health Detail.105

          117.   Without discovery and copies of the Defendant Officer MICHAEL KOHLLEP-
PEL’s personnel file, it is unknown whether he attended and received the required training on
handling mentally ill persons in accordance with the San Antonio Police Department General Man-
ual, Procedure 611 – Mentally Ill Persons, §.12 [Plaintiffs' Complaint Exhibit 12].
          118.   Without discovery and training records from the City of San Antonio and San An-
tonio Police Department, it is unclear whether the city had an adequate training program in relation
to the tasks officers must perform relative to mentally ill persons.106 The egregious and numerous
failings on the part of the city and the officers in handling the arrest of Plaintiff-Decedent
JANICE DOTSON-STEPHENS, along with her subsequent extended incarceration leading to her
death, implicates the entire San Antonio Police Department/City of San Antonio for the violations
of her constitutional rights.

101
    San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.07(G)(1-2)
[Plaintiffs' Complaint Exhibit 12].
102
    San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.08 (Courses
of Action) [Plaintiffs' Complaint Exhibit 12].
103
    San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.08(B-F)
[Plaintiffs' Complaint Exhibit 12].
104
    San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.08(E)(2-4)
[Plaintiffs' Complaint Exhibit 12].
105
    San Antonio Police Department General Manual, Procedure 611 – Mentally Ill Persons, §.09 [Plaintiffs'
Complaint Exhibit 12].
106
    Ramirez v. Escajeda, 298 F. Supp. 3d 933 (W.D. Tex. 2018).

                                                   35
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 36 of 43




        119.    In sum, the information and evidence obtained thus far demonstrate a series of ei-
ther willful violations or deliberate indifference of the multiple laws and procedures in place that
were enacted to protect Plaintiff-Defendant JANICE DOTSON-STEPHENS, as well as other po-
tentially similarly situated pretrial detainees in Bexar County. By simply adopting procedures to
present a positive public image of care and concern for mentally ill defendants/detainees yet
turning a blind eye to the pervasive willful violations by almost every employee/contractor
and department involved in the arrest, intake, medical care, mental healthcare, and incar-
ceration of detainees not only creates public distrust in the judicial system, the Bexar County
Jail unconstitutionally deprived JANICE DOTSON-STEPHENS of her liberty and the ulti-
mate consequence to her and her family were tragic and irreversible.

COUNT IV – DISCRIMINATION BY DEFENDANTS BEXAR COUNTY, UNIVERSITY
 HOSPITAL SERVICES, AND CITY OF SAN ANTONIO UNDER THE AMERICANS
        WITH DISABILITIES ACT AND THE REHABILITATION ACT

        120.    The Americans with Disabilities Act (ADA) defines psychiatric disability as a
“mental impairment that substantially limits one or more of the major life activities of [an] indi-
vidual; a record of impairment; or being regarded as having such an impairment.107 Both the ADA
and the Rehabilitation Act require public entities—or private entities receiving federal funding—
to provide reasonable accommodations to assist disabled person in accessing public programs and
services.108 “Although units of local governments, such as cities and counties, are "state actors" for
purposes of Federal Constitution's Fourteenth Amendment, Constitution's Eleventh Amendment
does not extend its state immunity from suit by private individuals in federal court to units of local
government; these entities are subject to private claims for damages under Americans with Disa-
bilities Act (42 USCS § 12101 et seq.) without Congress' ever having to rely on § 5 of Fourteenth




107
   42 U.S.C. § 12102(2) (1994).
108
   Borum v. Swisher Cnty., No. 2:14-CV-127-J, 2014 U.S. Dist. LEXIS 140321, at 20 (N.D. Tex. 2014)
discussing 42 U.S.C. § 12112(b)(5)(A); Griffin v. United Parcel Serv., Inc., 661 F.3d 216, 222 (5th Cir.
2011).

                                                   36
          Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 37 of 43




Amendment to render them so.”109 “The Rehabilitation Act, 29 U.S.C.S. § 701 et seq., is opera-
tionally identical to the Americans with Disabilities Act (ADA), 42 U.S.C.S. § 12101 et seq., in
that both statutes prohibit discrimination against disabled persons; however, the ADA applies only
to public entities while the Rehabilitation Act applies to any federally funded programs and activ-
ities, whether public or private.”110 Plaintiffs request this Court to review claim against Defendants
BEXAR COUNTY, UHS, and the CITY OF SAN ANTONIO similarly.
        121.    Here, Defendants BEXAR COUNTY, UHS, and the CITY OF SAN ANTONIO
qualify as entities that must abide by the ADA and Rehabilitation Act and were required to rea-
sonably accommodate Plaintiff-Decedent JANICE DOTSON-STEVENS due to her known mental
disability, specifically, schizoaffective disorder. Isolating her in a jail cell in the infirmary for over
five months, not medicating her as had been done so many times in the past for her hypertension

and schizoaffective disorder, and not intervening when she refused meals and liquids over 100
times runs contrary to the purpose of the act where Congress found that, “historically, society has
tended to isolate and segregate individuals with disabilities, and, despite some improvements, such
forms of discrimination against individuals with disabilities continue to be a serious and pervasive
social problem.”111
        122.    “Establishing a prima facie case of discrimination under the ADA requires the
plaintiff to prove (1) that he is a qualified individual under the ADA/Rehabilitation Act; (2) that

he is being excluded from participation in, or is being denied benefits, services, programs, or other
activities for which a public entity is responsible, or is otherwise being discriminated against by
the public entity; and (3) that such exclusion, denial of benefits, or discrimination is by reason of
his disability.”112


109
    Board of Trustees v. Garrett, 531 U.S. 356, 121 S. Ct. 955, 148 L. Ed. 2d 866, 2001 U.S. LEXIS 1700,
69 U.S.L.W. 4105, 2001 Cal. Daily Op. Service 1471, 2001 Daily Journal DAR 1857, 11 Am. Disabilities
Cas. (BNA) 737, 2001 Colo. J. C.A.R. 968, 14 Fla. L. Weekly Fed. S 92.
110
    Borum v. Swisher Cnty., No. 2:14-CV-127-J, 2014 U.S. Dist. LEXIS 140321, at 1 (N.D. Tex. 2014).
111
    42 U.S.C. § 12102(a)(2) (1994).
112
    Borum v. Swisher Cnty., No. 2:14-CV-127-J, 2014 U.S. Dist. LEXIS 140321, at 20 (N.D. Tex. 2014)
discussing Melton v. Dall. Area Rapid Transit, 391 F.3d 669, 671-72 (5th Cir. 2004).

                                                   37
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 38 of 43




        123.    The first prong of the test is easily met because (1) Plaintiff-Decedent JANICE
DOTSON-STEPHENS received Social Security Disability Benefits for her mental condition and
the initial screening performed by Defendant UHS at booking stated, “per chart patient has a hx
of schizophrenia” and “found in 2010 incompetent for agg. assault charge;”113 therefore, it was
well-known and easily identifiable that she was a qualified individual on that basis alone.
        124.    The second prong of the test is equally clear in that, “(2) prison medical care is a
program or service for which a public entity is responsible.”114
        125.    Although there is disagreement among the circuit courts as to the whether courts
should use the definition of intentional discrimination or deliberate indifference standard to inter-
pret the third prong of the test, the Fifth Circuit has “made it clear that a defendant's failure to make
reasonable accommodations to the needs of disabled persons can constitute intentional discrimi-

nation under the ADA and the Rehabilitation Act.115 ADA claims have been extended to the prison
context, where "failure to make reasonable accommodations to the needs of a disabled prisoner
may have the effect of discriminating against [a] prisoner because the lack of an accommodation
may cause the disabled prisoner to suffer more pain and punishment than non-disabled prison-
ers." 116 Irrespective of which standard the Court chooses to apply here, Defendants BEXAR
COUNTY, UHS, and the CITY OF SAN ANTONIO discriminated against Plaintiff-Decedent
JANICE DOTSON-STEPHENS because of her inability to pay bail for release in conjunction with

her mental illness disability which lead to her death.
        126.    The facts and claims alleged herein support the claims for intentional discrimina-
tion by Defendants BEXAR COUNTY, UHS, and the CITY OF SAN ANTONIO under the ADA
and Rehabilitation Act because Plaintiff-Decedent JANICE DOTSON-STEPHENS suffered more

113
    Source: medical records received by Plaintiffs’ counsel on April 23, 2019.
114
    Borum v. Swisher Cnty., No. 2:14-CV-127-J, 2014 U.S. Dist. LEXIS 140321, at 21 (N.D. Tex. 2014).
115
    Id. at 24 (N.D. Tex. 2014) discussing Melton v. Dall. Area Rapid Transit, 391 F.3d 669, 672 (5th Cir.
2004); see also Tennessee v. Lane, 541 U.S. 509, 531, 124 S. Ct. 1978, 158 L. Ed. 2d 820 (2004) (noting
that Congress recognized "that failure to accommodate persons with disabilities will often have the same
practical effect as outright exclusion").
116
    Id. at 25 (N.D. Tex. 2014) discussing McCoy v. Tex. Dep't of Criminal Justice, C.A. No. C-05-370,
2006 U.S. Dist. LEXIS 55403, 2006 WL 2331055, at *7 (S.D. Tex. Aug. 9, 2006).

                                                   38
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 39 of 43




pain and punishment than a non-disabled pretrial detainee.117 One of the doctors, Cesar A. Garcia
(MD) with Defendant UHS, charted on July 23, 2018 in one of the many “Psych Progress Notes”
that she was “vile.” The most egregious examples of her suffering at the hands of Defendants, in
violation of both Acts, are her extreme weight loss—136 pounds in 150 days—and the fact that
Defendants continually observed her crisis episodes, such as her numerous hallucinations and out-
bursts, but rather than treating her with anti-psychotic medications or transferring her to the State
Hospital, they ultimately ignored her to death.
        127.    With regard to Defendant CITY OF SAN ANTONIO, the arresting officers dis-
criminated against Plaintiff-Decedent JANICE DOTSON-STEPHENS when they chose to disre-
gard department policies, specifically “San Antonio Police Department General Manual, Proce-
dure 611 – Mentally Ill Persons” [Plaintiffs' Complaint Exhibit 12], and process her for “Emer-

gency Detention.” On information and belief, police officers employed by Defendant CITY OF
SAN ANTONIO routinely transport arrestees to jail and book them rather than transport them to
the hospital for Emergency Detention. In order to take the path of least resistance, it is commonly
known throughout magistration that officers would rather drop arrestees off at magistration for
booking to jail rather than transporting them to Emergency Detention in order to avoid the time
and paperwork necessary to process them and abide by city and department policies. In Plaintiff-
Decedent JANICE DOTSON-STEPHENS’ case, that common practice caused her to suffer

through her five-month incarceration and led to her death because all Defendants discriminated
against her based on her mental disability.




117
   See McCoy v. Tex. Dep't of Criminal Justice, No. C-05-370, 2006 U.S. Dist. LEXIS 55403 (S.D. Tex.
2006) at 7; see also Wright v. Tex. Dep't of Criminal Justice, 2013 U.S. Dist. LEXIS 176222, 2013 WL
6578994, at 4-5 (N.D. Tex. Dec. 16, 2013) (denying defendant's Rule 12(b)(6) motion to dismiss on
plaintiff's ADA claims where plaintiff alleged facts sufficient to plead intentional discrimination—specifi-
cally, defendant's failure to provide reasonable accommodations to a suicidal prisoner who later killed
himself).

                                                    39
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 40 of 43




                                 DAMAGES FOR PLAINTIFFS

       128.    Defendants are jointly and severally liable for the wrongs complained herein, either
by virtue of direct participation, acting in concert, or by virtue of encouraging, aiding, abetting,
committing, and or ratifying and condoning the commission of the above described acts and/or
omissions.
       129.    Plaintiffs and Plaintiff-Decedent JANICE DOTSON-STEPHENS suffered com-
pensatory, special, and punitive damages and are entitled to the maximum amounts allowed by
law for the following:
               a. extreme mental anguish and emotional distress as a result of being held in in-
                  definitely in custody without proper medical and mental health treatment;
               b. violation of Plaintiff-Decedent JANICE DOTSON-STEPHENS’ civil rights by
                  Defendants; and
               c. punitive damages for Defendants’ egregious acts and omissions.

       130.    Additionally, as the actions and omissions of Defendants, their agents, employees,
and/or representatives, proximately caused and/or were the moving force of the injuries and dam-
ages to Plaintiffs and were the moving force of the wrongful death of Plaintiff-Decedent JANICE
DOTSON-STEPHENS. Plaintiffs assert claims under 42 U.S.C. § 1983 and the wrongful death
and survival statutes as specifically pled herein.
       131.    Further, Plaintiffs MICHELLE DOTSON, BRIDGETTE LOTT, REGINOLD
STEPHENS, and RONALD DOTSON in their capacity as heirs-at-law to the Estate of JANICE
DOTSON-STEPHENS, assert a survival claim on behalf of the estate, which has incurred damages
including, but not limited to, the following:
               a.   past physical pain and suffering;
               b.   past mental anguish;
               c.   loss of services;
               d.   funeral and/or burial expenses; and
               e.   attorneys’ fees and costs pursuant to 42 U.S.C. § 1988, or as allowed by law.

       132.    Plaintiffs MICHELLE DOTSON, BRIDGETTE LOTT, REGINOLD STEPHENS,
and RONALD DOTSON, in their individual capacities asserting wrongful death claims, have



                                                 40
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 41 of 43




incurred damages including, but not limited to, the following:
                a. past and future mental anguish;
                b. past and future loss of companionship, society, services, and affection of
                   JANICE DOTSON-STEPHENS; and
                c. attorneys’ fees and costs pursuant to 42 U.S.S. § 1988 or as allowed by law.

        133.    The Fifth Circuit has held that 42 U.S.C. § 1988 incorporates state law wrongful
death and survival remedies under § 1983, thus allowing the surviving relatives of an individual
killed as a result of a § 1983 violation to recover for their own injuries arising out of the wrongful
death.118 In denying defendants’ motion to dismiss in the Borum case, the Northern District Court
found that because the wrongful death and survival remedies there arose from § 1983 rather than
from state law, the Texas Tort Claims Act does not operate to immunize Defendant from liabil-
ity. 119 Likewise, here Plaintiffs seek damages for Plaintiff-Decedent JANICE DOTSON-STE-
PHENS’ death in accordance with the wrongful death and survival remedies to fully compensate
them for their tragic loss.

        134.    Pursuant to 42 U.S.C. § 1988, Plaintiffs request and are entitled to attorney’s fees
and court costs for litigation of this matter, and all other relief plaintiffs are entitled to under the
law.
                                              PRAYER
        WHEREFORE, PREMISES CONSIDERED, Plaintiffs RONALD DOTSON, individ-

ually and as the personal representative of Plaintiff-Decedent JANICE DOTSON-STEPHENS,
MICHELLE DOTSON, BRIDGETTE LOTT and REGINOLD STEPHENS, respectfully pray that
the Defendants be cited to appear and answer herein, and that upon a final hearing of the cause,
judgment be entered for the Plaintiffs against Defendants, jointly and severally, for damages in an


118
   See Rhyne v. Henderson Cnty., 973 F.2d 386, 390-91 (5th Cir. 1992).
119
   Borum v. Swisher Cty., No. 2:14-CV-127-J, 2014 U.S. Dist. LEXIS 140321, at *27-28 (N.D. Tex. 2014)
discussing Brown v. Wichita Cnty., Tex., CIV.A. 7:05-CV-0108O, 2009 U.S. Dist. LEXIS 68957, 2009 WL
2393821, at *4 (N.D. Tex. Aug. 4, 2009), aff'd sub nom. Brown v. Bolin, 500 F. App'x 309 (5th Cir. 2012)
("if a state wrongful death claim is brought in conjunction with a section 1983 action, the county is no
longer immune, as any attempt to provide immunity over and above those already provided in section 1983
directly violates federal law").

                                                  41
         Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 42 of 43




amount within the jurisdictional limits of the Court; together with pre-judgment interest at the
maximum rate allowed by law; post-judgment interest at the legal rate, costs of the court; and such
other and further relief to which the Plaintiffs may be entitled at law or in equity.


                                               Respectfully submitted,

                                               By: //s// Leslie Sachanowicz____
                                                     Leslie Sachanowicz
                                                     Texas Bar No. 17503200
                                                     Email: les.law@hotmail.com
                                                     Tel. (210) 883-8565

                                                      Mary Pietrazek
                                                      Texas Bar No. 24102358
                                                      Email: pzklaw@gmail.com

                                                      702 Donaldson Avenue, Suite 206
                                                      San Antonio, Texas 78201
                                                      Tel. (210) 951-9795
                                                      Fax. (210) 855-2045
                                                      Attorneys for Plaintiffs




                    PLAINTIFFS HEREBY DEMAND TRIAL BY JURY




                                                 42
        Case 5:19-cv-00083-XR Document 51 Filed 05/22/19 Page 43 of 43




                               CERTIFICATE OF SERVICE


       This is to certify that a correct copy of the above foregoing Amended Complaint has this
the 22nd day of May, 2019 been forwarded to:


       Robert W. Piatt, III                                VIA E-FILING SERVICES
       Assistant District Attorney
       Bexar County Criminal District Attorney
       101 W. Nueva – Civil Division
       San Antonio, Texas 78205
       Robert.piatt@bexar.org
       Attorney for Bexar County
       And Sheriff Javier Salazar
       Bexar County Pre-Trial Services
       And Mike Lozito


       Mark Kosanovich                                     VIA E-FILING SERVICES
       Fitzpatrick & Kosanovich, PC
       P.O. Box 831121
       San Antonio, Texas 78283-1121
       mk@fitzkoslaw.com
       Attorney for City of San Antonio
       And Michael Kohlleppel


       Laura A. Cavaretta                                  VIA E-FILING SERVICES
       Cavaretta, Katona & Leighner PLLC
       One Riverwalk Place
       700 N. St. Mary’s Street, Suite 1500
       San Antonio, Texas 78205
       cavaretta@ckl-lawyers.com
       Attorney for University Health System




                                               43
